                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JAMAL D. MORRIS,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-1073-JD-MGG

 MARSHALL COUNTY SHERIFF’S
 DEPT., et al.,

                       Defendants.

                                    OPINION AND ORDER

       Jamal D. Morris, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint. Morris alleges that, since his arrival at the Marshall County Jail

in January 2019, Sheriff Hassel and Sergeant Holcomb have subjected him to

overcrowded conditions, which causes him to be unable to leave his bed safely and
forces him to sleep near a toilet. They have also forced him to eat on a toilet or the floor

instead of at a table. Because Morris is a pretrial detainee, the court must assess his

claims under the Fourteenth Amendment instead of the Eighth Amendment. See

Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth

Amendment’s Due Process Clause prohibits holding pretrial detainees in conditions

that amount to punishment.” Id. “A pretrial condition can amount to punishment in

two ways: first, if it is imposed for the purpose of punishment, or second, if the

condition is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the favorable inferences

to which he is entitled at this stage of the proceedings, Morris states a plausible

Fourteenth Amendment claim against Sheriff Hassel and Sergeant Holcomb.

       Morris also names the Marshall County Sheriff’s Department as a defendant. To

pursue a claim under Section 1983 against a local governmental entity, a plaintiff must

show that his injury was the result of that entity’s official policy or practice. Rice ex rel.

Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Because the complaint

suggests that the Sheriff Department maintains a policy or practice of overcrowding the

jail in violation of the Fourteenth Amendment, Morris may also proceed against this

defendant.


                                               2
      For these reasons, the court:

      (1) GRANTS Jamal D. Morris leave to proceed on a Fourteenth Amendment

claim against Sheriff Hassel and Sergeant Holcomb for money damages for subjecting

him to overcrowded conditions since January 2019;

      (2) GRANTS Jamal D. Morris leave to proceed on a Fourteenth Amendment

claim against the Marshall County Sheriff’s Department for money damages for

maintaining a policy or practicing of overcrowding at the Marshall County Jail;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel, Sergeant Holcomb, and the Marshall County’s Sheriff’s

Department at the Marshall County Jail with a copy of this order and the complaint

(ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant

Holcomb, and the Marshall County’s Sheriff’s Department to respond, as provided for

in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for

which Jamal D. Morris has been granted leave to proceed in this screening order.

      SO ORDERED on December 5, 2019

                                                      /s/ JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            3
